Name: 95/430/EC: Council Decision of 18 September 1995 appointing members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 1995-10-25

 Avis juridique important|31995D043095/430/EC: Council Decision of 18 September 1995 appointing members and alternate members of the Committee of the Regions Official Journal L 255 , 25/10/1995 P. 0024 - 0024COUNCIL DECISION of 18 September 1995 appointing members and alternate members of the Committee of the Regions (95/430/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Commtitee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a member's seat has become vacant on the Committee of the Regions following the resignations of Mr Klaus Wedemeier, which was notified to the Council on 7 August 1995; Whereas two alternate members's seats have become vacant on the Committee following the resignation of Mr Reinhold Kopp and Mr Andreas Fuchs, which were notified to the Council of 27 June and 14 July 1995; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Hartmut Perschau is hereby appointed a member of the Committee of the Regions in place of Mr Klaus Wedemeier for the remainder of the latter's term of office, which runs until 25 January 1998; Mr Josef Leinen is hereby appointed an alternative member of the Committee of the Regions in place of Mr Reinhold Kopp for the remainder of the latter's term of office, which runs until 25 January 1998; Mr Guenther Niederbremer is hereby appointed an alternate member of the Committee of the Regions in place of Mr Andreas Fuchs for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 18 September 1995. For the Council The President P. SOLBES MIRA